The application by Richard 0. Brooks for permission to file a brief as amicus curiae in the appeal from the Court of Common Pleas in Hartford County is granted, the brief to be filed on or before *673December 10, 1974, in accordance with the requirements of §§ 723 and 724 of the Practice Book, as amended. In the event the time for filing the defendant-appellee’s brief is extended beyond that date, the brief of the amicus curiae shall then be filed on the date fixed by that extension.
Richard 0. Brooks, on the application.
Frank J. Dumark, in opposition.
Submitted November 13
decided November 26, 1974